MEMORANDUM **
Satish Shetty appeals pro se from the district court’s order affirming the bankruptcy court’s order dismissing claims against appellees in Shetty’s adversary proceeding. We review de novo our own jurisdiction and whether a bankruptcy court’s decision is final. Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003). We dismiss.
This court lacks jurisdiction over this appeal because “the bankruptcy court’s order did not dispose of all of the issues in the adversary proceeding” or “direct entry of judgment under Fed. R. Civ. P, 54(b) which applies to adversary proceedings in bankruptcy by virtue of Bankruptcy Rule 7054.” Walther v. King City Transit Mix, Inc. (In re King City Transit Mix, Inc.), 738 F.2d 1065, 1066-67 (9th Cir. 1984) (appellate jurisdiction in bankruptcy extends only to matters appealable to the district court as of **
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.